DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “carbon dioxide” in the last line should be “the carbon dioxide”.  Appropriate correction is required.
Claim 7, the limitation “a carbon dioxide injecting wells” is grammatically improper. The limitation should be “a carbon dioxide injecting well” or “carbon dioxide injecting wells”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Regarding claim 2, the limitation “the carbon dioxide generated in the course of power generation” renders the claim indefinite because the carbon dioxide appears to lack antecedent basis and it is unclear whether this is the same as the generated flue gas of carbon dioxide or not. Additionally, the site of generating the flue gas of carbon dioxide lacks antecedent basis and its unclear whether this is the power generation of oxygen enriched combustion of fossil fuel in a power plant or not. 
	Regarding claim 3, the limitation “anticorrosive facilities and pipelines” renders the claim indefinite because its unclear what an anticorrosive facilities is. The specification does not discuss what structure is included in the facilities. 
	Regarding claim 7, the limitation the “gas storing device” renders the claim indefinite because the specification fails to adequately describe the scope of the structure intended to be covered. The specification appears to merely nominally recite the term without any explanation of the structure that is intended to be included in the scope. Additionally, the limitation “the oil/gas field” lacks antecedent basis. 
	Claims dependent thereon are rejected for the same reasons. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 7, claim 7 recites an apparatus dependent on claim 1, which is a method of fossil fuel power generation. The test for proper dependency requires that a dependent claim references a previous claim and further limits the subject matter therein. A dependent claim is construed to incorporate by reference all the limitations of the claim to which it refers. See MPEP 608.01(n) III. Since the dependent claim is an apparatus which requires the operational steps of claim 1, the claim fails to incorporate all the limitations of the claim upon which it depends.    Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims dependent thereon are rejected for the same reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. US 2010/0326084 in view of Gulen et al. US 2011/0079017.
Regarding claim 1, Anderson discloses a process of fossil fuel power generation with zero carbon emission, comprising the step of: carrying out power generation of oxygen enriched combustion of fossil fuel in a power plant on a carbon dioxide storage site, Anderson discloses an apparatus where the combustor 24 includes oxygen from ASU 100 and used to drive a generator 30 as known in the art; pressurizing and injecting the generated flue gas of carbon dioxide into the carbon storage site to sequestrate the carbon dioxide, the flue gas is pressurized and stored when not needed in the gas turbine operation, see para. [0036] ; and transmitting the generated power externally, Anderson teaches a power generator 30 where the power from these power plants is used to provide baseline electric power, see paras. [0003]; [0006]; wherein the oxygen enriched combustion refers to a combustion that oxygen gas is blown in the course of burning to increase the concentration of carbon dioxide in the flue gas, Anderson teaches the ASU 100 blows in oxygen gas to the combustor and will accomplish the increase in CO2. Anderson does not explicitly state that the carbon sequestration site is in situ and does not state the location of the sequestration site. 
	Gulen teaches that the sequestration site 110 may be located several hundred feet or several hundred miles from the power plant. See para. [0013]. 
	It would have been obvious to an ordinary skilled worker to provide a sequestration site within several hundred feet of the power plant of Anderson, as taught by Gulen, in order to provide a suitable location for carbon sequestration. Id. Additionally, the Examiner notes that the location of carbon sequestration site being located near the power plant is known and would serve to reduce the amount of piping and pressurization requirements so long as the site is suitable for sequestration. A sequestration site located within several hundred feet is interpreted as an in situ site. 
	Regarding claim 2, as best understood, Anderson, in view of Gulen, discloses the step of pressurizing and injecting the flue gas of carbon dioxide into the carbon storage site in situ refers to pressurizing and injecting the carbon dioxide generated in the course of power generation into the carbon storage site directly, and the step of pressurizing and injecting into the carbon storage site directly refers to the horizontal distance between the site of generating the flue gas of carbon dioxide and the site of 
	Regarding claim 4, Anderson discloses the carbon storage site is an oil/gas field, see para. [0055], and the flud gas of carbon dioxide is pressurized and injected into the oil/gas field. 
	Regarding claim 5, Anderson discloses water is used as a cooling medium in the power plant. Referring to fig. 3, Anderson shows a plant with all elements including an H2O cooler line 126.
	Regarding claim 6, Anderson discloses the step of transmitting the generated power externally refers to transmitting the power from the power plant to an external power grid, comprising transmitting the power to a national grid. Referring to paras. [0003], [0006], Anderson teaches that the system is designed to meet the power needs of modern society and that baseline electricity has been largely supplied by power plants. Such society is interpreted as at least a national grid. 
	Regarding claim 7, as best understood, Anderson discloses an equipment of fossil fuel power generation with zero carbon emission for carrying out the process of claim 1, comprising an oxygen enriched combustion and dynamic device, see fig. 3, elements 120, 130, wherein a fossil fuel providing device 122, a power generating and transforming device, see generators, a cooling device, see line 150, an air separation and oxygen making device, see element 100, and a gas storing device for cleaning and pressurizing flue gas of carbon dioxide connected to a top of a carbon dioxide injecting see elements 194, 192, 190, 200, and an end of the carbon dioxide injecting well is connected to an oil well, see para. [0055].  

    PNG
    media_image1.png
    496
    577
    media_image1.png
    Greyscale

	Regarding claim 9, Anderson discloses the cooling device includes a cooling water pump, see labeled above. 
	
Claims 3, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over obvious over Anderson, in view of Gulen, as applied to claims 1 and 7 above, and further in view of Viteri US 2004/0221581.
	Regarding claim 3, Anderson, in view of Gulen, discloses all elements except the flue gas of carbon dioxide is pressurized and injected into the carbon storage site through anticorrosive facilities and pipelines. 
	Viteri teaches a heat exchanger 10 subjected to a corrosive working fluid of steam and carbon dioxide that is formed of a material that can resist the corrosive See para. [0031]. Thus Viteri teaches that components subjected to corrosive fluids can be made of materials, such as Inconel 617, that can resist such corrosion. 
	It would have been obvious to an ordinary skilled worker to form the facilities and pipelines of Anderson, in view of Gulen, from Inconel 617, as taught by Viteri, in order to resist the corrosive nature of the CO2 being routed through the facilities and pipelines of Anderson, in view of Gulen. Id. 
	Regarding claim 8, referring to claim 3 above, Anderson, in view of Gulen and Viteri, disclose all elements as claimed where it would have been obvious to form the gas storing device from anticorrosive materials, such as Inconel 617, since the gas storing device is in contact with corrosive fluids comprising CO2. Id. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sequestration of CO2 in saline acquifers is known. See Rawson et al. US 2011/0245937 at para. [0024]; Ayala US 2013/0202517 at para. [0003]. 
	Combustion with pure oxygen and subsequent CO2 sequestration is known in the art. See Viteri US 2004/0221581; Anderson US 2003/0131582; Golomb US 5,724,805; Ooka US 2005/0011179. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741